DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 and the species of octadecyl lithocholate, methoxy poly(ethylene) glycol amine and SEQ ID NO:18 in the reply filed on 11/18/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The elected species was found in the prior art. Any relevant art that was uncovered during the search of the elected species is cited herein in order to advance prosecution.
	Claims 13 and 15 are drawn to a non-elected group. Claim 5 is drawn to a non-elected species since there is no thiol group on the PEG of the elected species.
Claims 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/20.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/20.
Claims 1-4, 6-12 and 14 are being examined.

Priority
This application is a 371 of PCT/US16/64472 12/01/2016 which claims benefit of 62/262,195 12/02/2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/19 and 1/16/19 have been considered by the examiner.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
Claim 2 recites ‘claim1’. There is a space missing. The claim should recite ‘claim 1’.
Claim 9 refers to non-elected claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khondee et al. (as cited with IDS 1/16/19; ‘Khondee’).
The version of Khondee provided with the IDS of 1/16/19 is numbered as pages 1-17 so references herein will be to such pages. The reference states the article was published February 10 2015.
MPEP 2153.01(a) 2nd paragraph states: ‘If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1)’. In the instant case, the application names fewer joint inventors than the publication.
	Khondee teach rapamycin encapsulated in pegylated octadecyl lithocholate micelles labeled with the peptide LTTHYKL which is a ligand for colorectal neoplasia (abstract and section 2.3 and figure 1). Khondee teach the PEG form is methoxy PEG amine (page 4 2nd complete paragraph). Khondee teach the injection of the composition to mice (section 3.6).
	In relation to the micelle of claim 1, Khondee teach rapamycin encapsulated in pegylated octadecyl lithocholate micelles labeled with the peptide LTTHYKL which is a ligand for colorectal neoplasia (abstract and section 2.3 and figure 1).
	In relation to component A as recited in claims 1-3, Khondee teach octadecyl lithocholate (abstract and section 2.3 and figure 1).
	In relation to component B as recited in claims 1 and 4, Khondee teach the PEG form is methoxy PEG amine (page 4 2nd complete paragraph).

	In relation to the drug as recited in claims 9-11, Khondee teach rapamycin (abstract and section 2.3 and figure 1).
	In relation to claims 12 and 14, Khondee teach the injection of the composition to mice (section 3.6).

Claim(s) 1-2, 4, 6, 9-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (‘OA02 peptide facilitates the precise targeting of paclitaxel-loaded micellar nanoparticles to ovarian cancer in vivo’ Cancer Research v72(8) April 15, 2012 pages 2100-2110; ‘Xiao’).
Xiao teach micelles based on PEG block cholic acid copolymers where the OA02 peptide which binds alpha-3 integrin receptors is conjugated to PEG (abstract and figure 1 and pages 2101-2102). Xiao teach micelles loaded with paclitaxel that were administered to cells (abstract and page 2102 last paragraph).
In relation to the micelle of claim 1, Xiao teach micelles (abstract and figure 1).
	In relation to component A as recited in claims 1-2, Xiao teach cholic acid (abstract and figure 1).
	In relation to component B as recited in claims 1 and 4, Xiao teach PEG (abstract) and figure 1 shows an oxygen and nitrogen attached to a PEG group (as part of the 112 repeating units). 
	In relation to component C as recited in claims 1 and 6, Xiao teach the OA02 peptide which binds alpha-3 integrin receptors (abstract and figure 1 and pages 2101-2102). Claim 6 
In relation to the drug as recited in claims 9-10, Xiao teach paclitaxel (abstract and page 2102 last paragraph).
In relation to claim 14, Xiao teach micelles that were administered to cells (abstract and page 2102 last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (‘OA02 peptide facilitates the precise targeting of paclitaxel-loaded micellar nanoparticles to ovarian cancer in vivo’ Cancer Research v72(8) April 15, 2012 pages 2100-.
Xiao teach micelles based on PEG block cholic acid copolymers where the OA02 peptide which binds alpha-3 integrin receptors is conjugated to PEG (abstract and figure 1 and pages 2101-2102). Xiao teach micelles loaded with paclitaxel that were administered to cells (abstract and page 2102 last paragraph). Xiao suggest applications for delivery of chemotherapeutic drugs in the treatments of cancers and suggest peptides for improved targeting and teach that peptides with binding affinity to cancer cells have many favorable characteristics (abstract and first complete paragraph on page 2101).
	Xiao does not recite the specific agent of claims 11-12 nor does Xiao teach a specific peptide of claims 7-8.
	Luo is a reference that shares common author Lam with the Xiao reference. Luo teach micelles with PEG and cholic acid (section 0018) as in Xiao. Luo teach that in addition to paclitaxel that rapamycin is a drug that is useful in the invention (sections 0042 and 0056). Luo recognize colorectal cancer cells as a cancer type to target (section 0082).
	Wang teach peptides that are specific to certain cancer types to be used to target cancer cells (abstract). Wang specifically teach the peptide LTTHKYL (claims 19 and 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Xiao based on the specific suggestions of Xiao. Since Xiao suggest applications for delivery of chemotherapeutic drugs (abstract) one would have been motivated to use rapamycin as taught by Luo (specifically because Luo teach micelles with PEG and cholic acid as in Xiao). Since Xiao suggest peptides for improved targeting and teach that peptides with binding affinity to cancer cells have many favorable characteristics (abstract and 
In relation to the micelle of claim 1, Xiao teach micelles (abstract and figure 1).
	In relation to component A as recited in claims 1-2, Xiao teach cholic acid (abstract and figure 1).
	In relation to component B as recited in claims 1 and 4, Xiao teach PEG (abstract) and figure 1 shows and oxygen and nitrogen attached to the PEG group (as part of the 112 repeating units). 
	In relation to component C as recited in claims 1 and 6, Xiao teach the OA02 peptide which binds alpha-3 integrin receptors (abstract and figure 1 and pages 2101-2102). Claim 6 merely recites binds to colorectal cancer cells which encompasses colorectal cells that express the alpha-2 integrin receptor (either naturally or recombinantly).
	Further, in relation to component C as recited in claims 1 and 6-8, Wang specifically teach the peptide LTTHKYL (claims 19 and 26).
In relation to the drug as recited in claims 9-10, Xiao teach paclitaxel (abstract and page 2102 last paragraph).
Further, in relation to the drug as recited in claims 9-11, Luo teach that in addition to paclitaxel that rapamycin is a drug that is useful in the invention (sections 0042 and 0056).
In relation to claims 12 and 14, Xiao teach micelles that were administered to cells (abstract and page 2102 last paragraph) so one would have been motivated to prepare forms for such use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-4, 6-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-20 and 22-24 of copending Application No. 16/491,117 (117) in view of Luo et al. (WO 2013/096388; ‘Luo’) in view of Wang et al. (WO 2012/087913; ‘Wang’).
This is a provisional nonstatutory double patenting rejection.
	117 recites micelles comprising octadecyl lithocholate (claim 15), PEG (claim 16) and a peptide (claim 1) where the micelle encapsulates a drug (claim 17). 117 recites compositions and methods of administering (claims 18-19).
	117 does not recite specifics about the PEG nor does 117 recite rapamycin or instant SEQ ID NO: 18.
	Luo teach micelles with PEG and cholic acid (section 0018) and shows specific methods and structures (pages 23-24 and figure 7). Luo teach that in addition to paclitaxel that rapamycin is a drug that is useful in the invention (sections 0042 and 0056). Luo recognize colorectal cancer cells as a cancer type to target (section 0082).
	Wang teach peptides that are specific to certain cancer types to be used to target cancer cells (abstract) including colorectal cells (example 7). Wang specifically teach the peptide LTTHKYL (claims 19 and 26).

In relation to the micelle of claim 1, 117 teach micelles (claim 17).
	In relation to component A as recited in claims 1-3, 117 teach octadecyl lithocholate (claim 15).
	In relation to component B as recited in claims 1 and 4, 117 teach PEG (claim 16) and Luo teach micelles with PEG and cholic acid (section 0018) and shows specific methods and structures (pages 23-24 and figure 7) where and oxygen and nitrogen attached to the PEG group (as part of the 112 repeating units). 
	In relation to component C as recited in claims 1 and 6, 117 teach peptides (claim 1). Claim 6 merely recites binds to colorectal cancer cells which encompasses colorectal cells that express the alpha-2 integrin receptor (either naturally or recombinantly). 
	Further, in relation to component C as recited in claims 1 and 6-8, Wang specifically teach the peptide LTTHKYL (claims 19 and 26).
In relation to the drug as recited in claims 9-11, Luo teach that rapamycin is a drug that is useful in the invention (sections 0042 and 0056).
In relation to claims 12 and 14, 117 recites compositions and methods of administering (claims 18-19) so one would have been motivated to prepare forms for such use.

Claims 1-4, 6-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-22 and 27-28 of copending Application No. 16/625,054 (054) in view of Luo et al. (WO 2013/096388; ‘Luo’) in view of Wang et al. (WO 2012/087913; ‘Wang’).
This is a provisional nonstatutory double patenting rejection.
	054 recites micelles comprising octadecyl lithocholate (claim 15), PEG (claim 16) and a peptide (claim 1) where the micelle encapsulates a drug (claim 17). 054 recites compositions and methods of administering (claims 18-19).
	054 does not recite specifics about the PEG nor does 054 recite rapamycin or instant SEQ ID NO: 18.
	Luo teach micelles with PEG and cholic acid (section 0018) and shows specific methods and structures (pages 23-24 and figure 7). Luo teach that in addition to paclitaxel that rapamycin is a drug that is useful in the invention (sections 0042 and 0056). Luo recognize colorectal cancer cells as a cancer type to target (section 0082).
	Wang teach peptides that are specific to certain cancer types to be used to target cancer cells (abstract) including colorectal cells (example 7). Wang specifically teach the peptide LTTHKYL (claims 19 and 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 054 based on the specific suggestions of 054. Since 054 suggest therapeutic agents specifically for cancer (claim 1, 13 and 19) one would have been motivated to use rapamycin as taught by Luo. Since Luo recognize colorectal cancer cells as a cancer type to target (section 0082) one would have been motivated to use the known peptide as disclosed by 
In relation to the micelle of claim 1, 054 teach micelles (claim 17).
	In relation to component A as recited in claims 1-3, 054 teach octadecyl lithocholate (claim 15).
	In relation to component B as recited in claims 1 and 4, 054 teach PEG (claim 16) and Luo teach micelles with PEG and cholic acid (section 0018) and shows specific methods and structures (pages 23-24 and figure 7) where and oxygen and nitrogen attached to the PEG group (as part of the 112 repeating units). 
	In relation to component C as recited in claims 1 and 6, 054 teach peptides (claim 1). Claim 6 merely recites binds to colorectal cancer cells which encompasses colorectal cells that express the alpha-2 integrin receptor (either naturally or recombinantly). 
	Further, in relation to component C as recited in claims 1 and 6-8, Wang specifically teach the peptide LTTHKYL (claims 19 and 26).
In relation to the drug as recited in claims 9-11, Luo teach that rapamycin is a drug that is useful in the invention (sections 0042 and 0056).
In relation to claims 12 and 14, 054 recites compositions and methods of administering (claims 18-19) so one would have been motivated to prepare forms for such use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658